DETAILED ACTION
Status of Claims
In the response filed December 8, 2021, Applicant amended claims 1, 3, 11, and 13. Claims 1-20 are pending the current application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 8, 2021 has been entered.
 
Response to Arguments
Applicant's arguments with respect to the rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive. First, Applicant asserts that the claimed invention is not directed to an abstract idea because the claimed invention is analogous to Claim 4 of Appendix 1 of the October 2910 PEG update.   Examiner respectfully disagrees.  Claim 4 recites monitoring and collecting information pertaining to animal health such as body position data using a radio frequency reader. This is specialized data collected in an unconventional manner. Here, the claimed invention collects data pertaining to discounted and undiscounted content.  Overall, this is directed to commercial transactions. Second, Applicant asserts that the claimed invention is integrated into a practical application because the claimed invention is analogous to Claim 1 in the July 2015 SME update.  Examiner respectfully disagrees. Claim 1 example recites a rubber-molding press with specific steps and formulas to achieve the desired results.  Here, the claimed invention determines discounts for content items.  This is not integrated into a practical application. he processor and memory in the steps is recited at a high-level of generality (i.e., as a generic processor and memory performing the commercial interactions of the claimed invention) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, under step 2B, the claimed invention does not provide an improvement the Hafner merely recite the limitations of the claimed invention without providing how the cases are analogous. The rejection is maintained.  
Applicant's arguments with respect to the limitation, “determine a deal score for the discounted content unit based on the popularity score and the discount score of the discounted content unit” have been fully considered but they are not persuasive. Applicant continues to assert that Mavinkurve does not teach that a different deal score is assigned based on a discount percentage.  Examiner respectfully disagrees. Paragraph [0055] of Mavinkurve discloses “a potential recipient may indicate a desire for a score corresponding to greater than the 75th percentile. In implementations, this may signify that the potential recipient may prefer deals for which quality factors contribute to a score that is superior to 75% of the currently available deals, for example, after ranking.  
Applicant’s arguments with respect to the limitations, “track and record interactions of a user, using the GUI, with the plurality of discounted content units” and “perform machine learning, using the tracked and recorded interactions, to learn content preferences of the user to improve performance of the software code” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are not directed to patent eligible subject matter. 
Claims 1-20 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine and process.
 Although claims 1-20 fall under at least one of the four statutory categories, it should be determined whether the claim wholly embraces a judicially recognized exception, which includes laws of nature, physical phenomena, and abstract ideas, or is it a particular practical application of a judicial exception (See MPEP 2106 I and II).
Claims 1-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under step 2A, Prong One of the Alice framework, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). The determination consists of a) identifying the specific limitations in the claim that recite an abstract idea; and b) determining whether the 
The identified limitations of independent claim 1 (representative of independent claim 11) recite 
identify a plurality of discounted content units of the plurality of content units based on the content data of each content unit of the plurality of content units
determine a popularity score of the discounted content unit; 
determine a discount score of the discounted content unit, wherein the discount score corresponds to a discounted price of the discounted content unit relative to an average or a minimum of the one or more undiscounted prices of the discounted content; and 
determine a deal score for the discounted content unit based on the popularity score and the discount score of the discounted content unit
present the generated ranking of the plurality of discounted content units via the GUI
track and record interactions of a user, using the GUI, with the plurality of discounted content units; and 
perform machine learning, using the tracked and recorded interactions, to learn content preferences of the user to improve performance of the software code.
The identified limitations recite a method and system that identifies discounted content and determines a deal score based on a popularity and discount score, presenting a ranking of the discounted content based on the deal score, and tracking user interactions with the discounted content units to learn user preferences, which is a method of commercial interactions including advertising, marketing, or sales activities or behaviors, and business relations.  The claim limitations fall within the Certain Methods of Organizing Human Activities groupings of abstract ideas. The performance of the claim limitations using generic computing components (e.g., processor) does not preclude the claim limitations from being in the 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under step 2A, Prong Two of the Alice framework, the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. In particular, the claims are evaluated to determine if there are additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the judicial exception (PEG 2019, Pg. 54).  
As a whole, the additional elements recite:
a computing platform having a display, a hardware processor, a system memory 
a transceiver configured to exchange data over a plurality of communication links
a software code stored in the system memory
 the software code providing a graphical user interface (GUI)
receive, over the plurality of communications links using the transceiver, content data describing a plurality of content units, wherein the content data of each content unit of the plurality of content units includes one or more undiscounted prices respectively corresponding to one or more retailers
generate a ranking of the plurality of discounted content units based on the deal score of each of the plurality of discounted content units
This judicial exception is not integrated into a practical application. The processor and memory in the steps is recited at a high-level of generality (i.e., as a generic processor and memory performing the commercial interactions of the claimed invention) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2-10 and 12-20, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea. For example, the dependent claims recite combining various scores to determine the deal score.
Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
Under Part II, the steps of the claimed invention, when considered individually and as an ordered combination, do not improve another technology or technical field, do not improve the functioning of the computer itself, and are not enough to qualify as "significantly more". For example, the steps require no more than a conventional computer to perform generic computer functions. Specifically, receiving, storing, and updating data and performing mathematical functions are well-understood, routine, and conventional activities previously known in the industry (See claims 1 and 11: generic processor and memory performing the commercial interactions of the claimed invention, MPEP 2106.05(d)(II) states that “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Receiving or transmitting data over a network, e.g., using the Internet to gather data, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc
Dependent claims 2-10 and 12-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional claims do no recite significantly more than an abstract idea.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mavinkurve et al. (US 2014/0207544 A1) in view of Goel (US 2005/0027545 A1) in further view of Yurow (US 2012/0259698 A1).

Regarding claims 1 and 11, Mavinkurve discloses a system comprising: 

a transceiver configured to exchange data over a plurality of communication links (Paragraph [0061]); 
a software code stored in the system memory (Paragraph [0063]), the software code providing a graphical user interface (GUI); 
the hardware processor being configured to execute the software code to: 
identify a plurality of discounted content units of the plurality of content units based on the content data of each content unit of the plurality of content units (Paragraphs [0019]: A merchant may employ a sourcing agent to distribute discounts or deals.  A sourcing agent may comprise a deal provider, such as a regional representative, who may perform outsourcing activities on behalf of a merchant, in this case, distribution of discounts or deals and [0054]: a potential recipient "John" may receive rankings of deals, perhaps represented similarly to 110 of FIG. 1, for example, at an e-mail address "John@email.com." In FIG. 2, a potential recipient, for example, has indicated the product and/or service categories in which he or she may be interested, such as Dining Out (including sushi, steaks, That food, etc.), Groceries (including cheese, coffee, etc.), Apparel (including sports attire, dress shoes, etc.), Durable Goods (including electronics, automotive, etc.)); 
for each discounted content unit of the plurality of discounted content units: 
determine a popularity score of the discounted content unit (Paragraph [0059]: guidebook ratings may also at least partially affect a deal score.  In one example, a deal for dining at a restaurant scoring relatively high in a guidebook, or an online equivalent to a guidebook, may contribute to higher score than, for example, a deal for dining at a restaurant having a lower guidebook score); 
determine a deal score for the discounted content unit based on the popularity score and the discount score of the discounted content unit (Paragraphs [0030]: Deal relevance and/or deal quality may be assessed in several ways. In this context, quality may be measured in terms of popularity of a deal. In general, over a large enough sample, the more popular one deal is than another, the more likely that that the more popular deal is higher in quality from a user perspective and [0055]: a potential recipient may indicate a desire for a score corresponding to greater than the 75th percentile. In implementations, this may signify that the potential recipient may prefer deals for which quality factors contribute to a score that is superior to 75% of the currently available deals, for example, after ranking);
generate a ranking of the plurality of discounted content units based on the deal score of each of the plurality of discounted content units (Paragraph [0041]: One benefit of a ranking function includes combining these various measures for a deal into a score so that deals are able to be ranked for quick assessment of top deals by a user); 
present, using the display, the generated ranking of the plurality of discounted content units via the GUI (Paragraph [0041]: Deals to be ranked typically are offered by a deal provider on their website and via a specific URL).
Mavinkurve discloses the limitations above. Mavinkurve does not explicitly disclose:
receive, over the plurality of communications links using the transceiver, content data describing a plurality of content units, wherein the content data of each content unit of the plurality of content units includes one or more undiscounted prices respectively corresponding to one or more retailers; 
determine a discount score of the discounted content unit, wherein the discount score corresponds to a discounted price of the discounted content unit relative to an average or a minimum of the one or more undiscounted prices of the discounted content;
track and record interactions of a user, using the GUI, with the plurality of discounted content units; and 
perform machine learning, using the tracked and recorded interactions, to learn content preferences of the user to improve performance of the software code.
Goel teaches:
receive, over the plurality of communications links using the transceiver, content data describing a plurality of content units, wherein the content data of each content unit of the plurality of content units includes one or more undiscounted prices respectively corresponding to one or more retailers (Fig. 6; Paragraph [0031]: Upgrade package list 300 provides information concerning each upgrade package, such as the package name 310, the package description 312, the undiscounted package cost); 
determine a discount score of the discounted content unit, wherein the discount score corresponds to a discounted price of the discounted content unit relative to an average or a minimum of the one or more undiscounted prices of the discounted content (Paragraphs [0038]: Since both the ultimate access package 302 and the sports lovers package 304 each include access to data source DS016, and user 12 already has access to data source DS016, the cost of each of these packages is discounted based on this existing subscription, and  [0034]: In order to determine an upgrade cost of an upgrade package, identification module 32 determines 252 the undiscounted cost of each upgrade package included in list 300. This undiscounted cost is generally the full price of the package).
Yurow teaches:
track and record interactions of a user, using the GUI, with the plurality of discounted content units (Paragraph [0074]: ] All consumer interactions are tracked, managed and analyzed by a predictive analytical algorithm implemented by the analytics engine 203a in the data warehouse 203 for advertising clients in real time); and 
perform machine learning, using the tracked and recorded interactions, to learn content preferences of the user to improve performance of the software code (Paragraph [0074]: the predictive analytical algorithm of the analytics engine 203a provides analytical insights into the expected results from a targeted advertising campaign).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mavinkurve to receive, over the plurality of communications links using the transceiver, content data describing a plurality of content units, wherein the content data of each content unit of the plurality of content units includes one or more undiscounted prices respectively corresponding to one or more retailers, and determine a discount score of the discounted content unit, wherein the discount score corresponds to a discounted price of the discounted content unit relative to an average or a minimum of the one or more undiscounted prices of the discounted content as taught by Goel because it would have effectively improved the content incentive provided to the consumer. Mavinkurve discloses 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mavinkurve, in view of Goel, to track and record interactions of a user, using the GUI, with the plurality of discounted content units; and perform machine learning, using the tracked and recorded interactions, to learn content preferences of the user to improve performance of the software code as taught by  Yurow because it would have effectively improved the content incentive provided to the consumer. Mavinkurve, in view of Goel, discloses providing an offer to potential recipients based on an appeal score and/or preference indicators of the potential recipients (Mavinkurve Abstract). Using the Electronic Currency Management System of Yurow allows the consumer to perform different types of financial transactions that are relevant and useful to the consumer and that avoids use of multiple cards to avail the incentives (Yurow Paragraph [0006]).
Regarding claims 2 and 12, Mavinkurve discloses wherein the deal score for each discounted content unit of the plurality of discounted content units is determined based on a weighted sum of the popularity score and the discount score of the discounted content unit (Paragraph [0045]).
Regarding claims 3 and 13, Mavinkurve discloses wherein for each discounted content unit of the plurality of discounted content units, the hardware processor is further configured to execute the software code to: 
determine a trending score of the discounted content unit based on a recent popularity of the discounted content unit (Paragraph [0034]); and 
determine the deal score for the discounted content unit further based on the trending score of the discounted content unit (Paragraph [0028]).
Regarding claims 4 and 14, Mavinkurve discloses wherein the deal score for each discounted content unit of the plurality of discounted content units is determined based on a weighted sum of the popularity score, the discount score, and the trending score of the discounted content unit (Paragraph [0045]).
Regarding claims 5 and 15, Mavinkurve discloses wherein the hardware processor is configured to execute the software code to further: 
identify a user of the GUI (Paragraph [0053]); and 
for each discounted content unit of the plurality of discounted content units: 
determine a user desirability score of the discounted content unit based on a user history of the user (Paragraph [0032]); and 
determine the deal score for the discounted content unit further based on the user desirability score of the discounted content unit (Paragraph [0028]).
Regarding claims 6 and 16, Mavinkurve discloses wherein the deal score for each discounted content unit of the plurality of discounted content units is determined based on a weighted sum of the popularity score, the discount score, the trending score, and the user desirability score of the discounted content unit (Paragraph [0045]).
Regarding claims 7 and 17, Mavinkurve discloses wherein the hardware processor is configured to execute the software code to further: 
identify a user of the GUI (Paragraph [0053]); and 
for each discounted content unit of the plurality of discounted content units: 
determine a user desirability score of the discounted content unit based on a user history of the user (Paragraph [0032]; and 
determine the deal score for the content unit further based on the user desirability score of the content unit (Paragraph [0028]).
Regarding claims 8 and 18, Mavinkurve discloses wherein the deal score for each discounted content unit of the plurality of discounted content units is determined based on a weighted sum of the popularity score, the discount score, and the user desirability score of the discounted content unit (Paragraph [0045]).
Regarding claims 9 and 19, Mavinkurve discloses wherein the plurality of content units comprises audio-video content (Paragraph [0072]).
Regarding claims 10 and 20, Mavinkurve discloses wherein the plurality of content units comprises at least one of a movie, an episodic content, a video game, an audio content, or a digital publication (Paragraph [0072]).

Conclusion
                                                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621